ORDER
PER CURIAM.
This is a direct appeal * from judgments of sentence entered upon July 10, 1975, jury verdicts finding appellant guilty of robbery, 18 Pa. C.S.A. § 3701 (1973) (amended 1976), and first degree murder (felony murder), id. § 2502(a) (1973) (amended to second degree in 1974). Appellant has raised the following allegations:
(1) the evidence is insufficient to sustain the verdict of felony murder;
(2) the trial court’s instructions to the jury on the offense of robbery were erroneous;
(3) the trial court improperly expressed his personal opinion to the jury as to the degree of criminal homicide that would be appropriate based upon the evidence at trial.
We have carefully considered appellant’s first two contentions and find them to be without merit. As to appellant’s final allegation of trial error, we note, as does appellee, that appellant raised this point of error for the first time on appeal. Therefore, the question has not been preserved for our review. See Commonwealth v. Blair, 460 Pa. 31, 331 A.2d 213 (1975).
Judgments of sentence affirmed.

 This Court’s jurisdiction is based upon section 202(1) of the Appellate Court Jurisdiction Act of 1970. 17 P.S. § 211.202(1) (Supp. 1978-79), superseded by 42 Pa. C.S.A. § 722(1) (1978 Pamphlet, part I).